Caton, C. J. While we are disposed to go to the extremest length to hold agents, or those occupying fiduciary capacities, to the strictest fairness and integrity towards their principals, and to prevent them from taking advantage of their position to benefit themselves at the expense or disadvantage of their principals; yet we find nothing in this case violative of this principle. The defendant was not employed in any way to procure or assist in procuring this lease, and seems carefully to have abstained from negotiating for it, till the plaintiff had finally refused to take it. As between her and the landlord, the negotiation was ended, and neither the landlord nor the defendant had any reason to suppose that she still desired to procure these premises: The defendant had every reason to suppose she contemplated procuring another place for the conduct of her business. Again, if she had any claim on the defendant for this transaction, that was fairly and fully settled and paid for, according to the mutual agreement of the parties, fairly made when the parties stood on equal terms. The decree is affirmed. Decree affirmed.